UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 April 25, 2010 Date of Report (Date of earliest event reported) DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-13647 73-1356520 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 5330 East 31st Street, Tulsa, Oklahoma74135 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(918) 660-7700 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [X]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHEREVENTS On April 25, 2010, Dollar Thrifty Automotive Group, Inc. (“Dollar Thrifty”) entered into an agreement with Hertz Global Holdings, Inc. (“Hertz”) pursuant to which Hertz has agreed to acquire Dollar Thrifty.The Company’s press release, dated April 26, 2010, announcing the proposed transaction is attached hereto as Exhibit 99.1, which is also incorporated herein by reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Exhibit No.Description Hertz Signs Definitive Agreement to Acquire Dollar Thrifty, issued by Dollar Thrifty Automotive Group, Inc. on April 26, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Registrant) April 26, 2010 By: /s/ H. CLIFFORD BUSTER III H. Clifford Buster III Senior Executive Vice President, Chief Financial Officer and Principal Financial Officer 3 INDEX TO EXHIBITS Exhibit No.Description Hertz Signs Definitive Agreement to Acquire Dollar Thrifty, issued by Dollar Thrifty Automotive Group, Inc. on April 26, 2010 4
